Exhibit 10.15

FORM

OF

OPTICAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

FY              RESTRICTED STOCK AWARD

(Operational Performance Vesting—Company Financial Based)

[Note: This Form of Restricted Stock Award may change from time to time at the
direction of the Compensation Committee of the Board of Directors or the Board
of Directors.]

 

GRANTED TO

  

GRANT DATE

  

NUMBER OF

SHARES GRANTED

  

PRICE PER

SHARE

  

SOCIAL

SECURITY

NUMBER

[Name]

   [Date]    [Number]    N/A    [  ]      

GRANT NUMBER

  

VESTING AND RESTRICTION LAPSE SCHEDULE*

   RS-[    ]-[  ]    Shares granted hereunder will vest, in accordance with and
subject
in all respects to the provisions of Sections 3 and 4 below, on
January 31st of each year (each such date, a “Vesting Date”), with
the first Vesting Date being                      and the last Vesting Date
being                         .

--------------------------------------------------------------------------------

* Fractional shares shall be carried over to the last vesting period

OPTICAL CABLE CORPORATION and its successors and assigns (the “Company”) hereby
grants to [Name] (the “Participant”) effective                          (the
“Grant Date”), a Restricted Stock Award (the “Award”), pursuant to its 2005
Stock Incentive Plan that is provided along herewith (the “Plan”), covering the
above stated number of shares (the “Restricted Shares”) of common stock of the
Company (“Common Stock”).

The Chief Executive Officer proposed this Award and recommended its approval to
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), and the Compensation Committee, pursuant to the terms
of the Plan, granted the Award to the Participant.

The Plan is administered by the Compensation Committee, or alternatively and as
appropriate, the Board of Directors (in either case, the “Committee”). Any
controversy that arises concerning this Award or the Plan shall be resolved by
the Committee as it deems proper, and any decision of the Committee shall be
final and conclusive.

The terms of the Plan are hereby incorporated into this Award by this reference.
In the case of any conflict between the Plan and this Award, the terms of the
Plan shall control. Capitalized terms not defined in this Award shall have the
meaning assigned to such terms in the Plan.

Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:

1. The Company hereby grants to the Participant an Award covering the Restricted
Shares, subject to the terms and conditions of this Award and the Plan.

2. Unless otherwise determined by the Committee [or unless as otherwise provided
in Section 4(b) below], the Award will vest, and the restrictions applicable to
Restricted Shares shall lapse (with the shares no longer subject to the
restrictions set forth herein being referred to as “Unrestricted Shares”), in
accordance with Section 3 below. Except as otherwise provided in the Plan or in
Section 4 below or otherwise determined by the Committee, the Participant must
be employed by the Company or a subsidiary at all times from the Grant Date
through a Vesting Date in order for part of this Award to vest on such Vesting
Date, and the restrictions on that portion of the Restricted Shares to lapse.

 

1



--------------------------------------------------------------------------------

3. On each Vesting Date, a portion of the Award shall vest based on the
Company’s gross profit (in dollars) growth rate percentage (“GPGR”) achieved for
the current fiscal year of the Company (November 1 to October 31) when compared
to the prior fiscal year of the Company, with the vesting portion of the Award
being determined in accordance with the following table and vesting occurring on
the next Vesting Date after the Company’s current fiscal year end and after the
financial statements have been properly prepared and finalized:

 

Gross Profit ($) Growth Rate percentage

(GPGR) achieved for current fiscal year of

Company compared to last fiscal year

(fiscal years ending October 31)

  

Portion of total Restricted Shares vesting at each

Vesting Date immediately following end of

current fiscal year of the Company given the

GPGR achieved for the current fiscal year (a)

GPGR is 25%

   70%

GPGR is 20%

   50%

GPGR is 15%

   34%

GPGR is 10%

   20%

GPGR is 5%

   10%

GPGR is less than 5%

     0%

--------------------------------------------------------------------------------

(a) Actual vesting percentage shall be calculated by interpolating the vesting
percentages set forth in table above.

Gross profit dollars for purposes of this Award is calculated by taking net
sales (in dollars) and subtracting cost of goods sold (in dollars) during any
year, as determined using generally accepted accounting principles applicable to
the United States and as set forth in annual financial statements of the
Company, properly prepared and finalized. Additionally, the effects on net sales
and costs of goods sold of the events set forth in Attachment A hereto, are
specifically excluded from calculation of gross profit dollars for purposes of
this Award.

GPGR percentage is calculated by taking the amount of gross profit dollars
earned by the Company during the current fiscal year and subtracting the gross
profit dollars earned by the Company during the prior fiscal year, and then
dividing that amount by the amount of gross profit achieved during the prior
fiscal year.

Additionally, after all of the annual vesting calculations are complete and
appropriate shares vested, if any shares would otherwise be forfeited, a total
compounded GPGR percentage calculation for the Company will be made for the
period from fiscal year          through fiscal year          to determine the
aggregate minimum number of total Restricted Shares that will vest pursuant to
this Award, as determined based on the table below:

 

Cumulative Compounded GPGR percentage of

the Company (comparing fiscal year         

through fiscal year             )

 

MINIMUM percentage of total Restricted

Shares to vest irrespective of annual GPGR

calculation (b)

GPGR is 10%

  100%

GPGR is 7.5%

    50%

GPGR is less than 5%

      0%

--------------------------------------------------------------------------------

(b) Actual vesting percentage shall calculated by interpolating the vesting
percentages set forth in table above.

 

2



--------------------------------------------------------------------------------

Participant shall not be entitled to receive more than the total number of
Restricted Shares shown as the “Number of Shares Granted” set forth at the top
of this document.

Any Restricted Shares covered by the Award that have not vested in accordance
herewith or pursuant to Section 4 below on or before                     ,
20     shall be irrevocably forfeited

4. a. Unless otherwise determined by the Committee [or unless as otherwise
provided in Section 4(b) below], in the event that Participant’s employment with
the Company and/or any subsidiaries terminates before the Award is fully vested
and the restrictions on all of the Restricted Shares have lapsed, Participant
will, upon the date of Participant’s termination of employment (as reasonably
fixed and determined by the Company), forfeit the remainder of the Restricted
Shares and the Company will be the owner of such remaining Restricted Shares and
will have the right, without further action by Participant, to transfer such
remaining Restricted Shares into its name.

[b. If a Triggering Event (as defined in Section 4 (c) below) occurs while
Participant is employed by the Company (or if Participant’s employment is
terminated during the pendency of an event that, if consummated, would lead to a
Triggering Event), but before the Award is fully vested and the restrictions
applicable to all of the Restricted Shares have lapsed, then the date upon which
the Triggering Event (or the date of the termination of Participant’s employment
if Participant’s employment is terminated during the pendency of an event that,
if consummated, would lead to a Triggering Event) occurs will be the Vesting
Date with respect to the unvested portion of the Award, and such unvested
portion of the Award shall thereupon immediately vest and all restrictions on
the remaining Restricted Shares shall lapse.] [Note: This paragraph is
applicable to grants for executive officers only]

[c. For purposes of this Award, a “Triggering Event” occurs if, after the date
of this Award, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Company securities having 50% or more of the combined voting
power of the then outstanding Company securities that may be cast for the
election of the Company’s directors; or (ii) as the direct or indirect result
of, or in connection with, a tender or exchange offer, a merger or other
business combination, a sale of assets, a contested election of directors, or
any combination of these events, the persons who were directors of the Company
before such events cease to constitute a majority of the Corporation’s Board, or
any successor’s board, within three years of the last of such transactions. For
purposes of this Award, a Triggering Event occurs on the date on which an event
described in (i) or (ii) occurs. If a Triggering Event occurs on account of a
series of transactions or events, the Triggering Event occurs on the date of the
last of such transactions or events.] [Note: This paragraph is applicable to
grants for executive officers only]

5. Participant will not sell, transfer, pledge, hypothecate or otherwise dispose
of any Restricted Shares (or any interest in such shares) prior to the Vesting
Date as to which the restrictions applicable to such shares lapse.

6. Prior to a Vesting Date, the Company will, at its option, reflect
Participant’s ownership of the Restricted Shares in book-entry form with the
Company’s transfer agent or through the issuance of one or more stock
certificates. If the Company elects to reflect ownership through the issuance of
stock certificates, such certificates will be held in escrow with the Corporate
Secretary of the Company in accordance with the provisions of this Award and the
Plan. Subject to terms of this Award and the Plan, Participant will have all
rights of a shareholder with respect to the Restricted Shares while they are
held in escrow or in book-entry form, including, without limitation, the right
to vote the Restricted Shares and receive any cash dividends declared on such
shares. If, from time to time prior to the date that the Award is fully vested
and the restrictions on all of the Restricted Shares have lapsed, there is
(i) any stock dividend, stock split or other change in the Restricted Shares, or
(ii) any merger or sale of all or substantially all of the assets or other
acquisition of the Company, any and all new, substituted or additional
securities to which Participant is entitled by reason of his ownership of the
Restricted Shares shall be held on his behalf by the Company in book-entry form
or through the issuance of one or more stock certificates and held in escrow
pursuant to this section until vesting pursuant to the schedule applicable to
the underlying Restricted Shares, at which time all restrictions shall lapse.

 

3



--------------------------------------------------------------------------------

7. As described in the Plan, in the event of certain corporate transactions or
other actions or events, the Committee may take such actions with respect to
this Award as it deems appropriate and consistent with the Plan.

8. Participant understands that Participant (and not the Company) is responsible
for any tax liability that may arise as a result of the transaction contemplated
by this Award. Participant understands that Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”) taxes as ordinary income the difference
between the amount paid for the Restricted Shares and the fair market value of
the Restricted Shares as of the date the restrictions on such shares lapse.
Participant understands that Participant may elect to be taxed at the time of
the Award, rather than when the restrictions lapse, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Grant Date.

9. As a condition of accepting this Award, Participant agrees to make
arrangements for the payment of withholding of income taxes and employment taxes
upon the vesting of the Award and the lapse of restrictions on the Restricted
Shares. Until adequate arrangements have been made, certificates representing
Unrestricted Shares will not be issued to Participant. Participant may satisfy
applicable withholding taxes by any manner permitted by the Plan, subject to the
consent of the Committee, including, (i) delivering a sufficient number of
shares of already owned Common Stock (which have been owned by Participant for
more than six (6) months), and/or (ii) having the Company retain a sufficient
number of shares from the distribution to be made to Participant.

10. The fact that the Participant has been granted this Award will not affect or
qualify the right of the Company or a subsidiary to terminate the Participant’s
employment at any time.

11. If any provision of this Award should be deemed void or unenforceable for
any reason, it shall be severed from the remainder of the agreement, which shall
otherwise remain in full force and effect.

12. The Company may, in its discretion, delay delivery of a certificate required
upon vesting of the Award until (i) the admission of such shares to list on any
stock exchange (including NASDAQ) on which the Common Stock may then be listed,
(ii) the completion of any registration or other qualification of such shares
under any state or federal law, ruling, or regulation of any governmental
regulatory body that the Company shall, in its sole discretion, determine if
necessary or advisable, and (iii) the Company shall have been advised by counsel
that it has complied with all applicable legal requirements.

13. Any notice to be given under the terms of this Award shall be addressed to
Optical Cable Corporation, to the attention of the Chief Financial Officer, 5290
Concourse Drive, Roanoke, VA 24019, and any notice to be given to Participant or
to his or her personal representative shall be addressed to him or her at the
address set forth below or to such other address as either party may, hereafter,
designate in writing to the other. Notices shall be deemed to have been duly
given if mailed, postage prepaid, addressed as aforesaid.

14. You may accept this Award, subject to the registration and listing of the
shares issueable under the Plan, by signing and returning the enclosed copy of
this Award. Your signature will also evidence your agreement to the terms and
conditions set forth herein and to which this Award is subject.

15. Along with this Award, you hereby acknowledge receipt of a copy of the Plan
and the Prospectus for the Plan. Also, if you have previously been granted an
award under the Plan, you hereby acknowledge that you have received all of the
reports, proxy statements and other communications generally distributed to the
holders of the Company’s securities since the date(s) of such grant(s) and no
later than the times of such distributions.

[16. Note: With respect to any individual Award, Committee may insert required
retention periods for shares received pursuant to an Award, applicable even
after such shares are Unrestricted Shares.] [Note: With respect to any
individual Award, Committee may condition receipt of shares under this Award on
other events or conditions.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be signed, as of the
Grant Date shown above.

 

OPTICAL CABLE CORPORATION By:  

 

I hereby acknowledge receipt of this Award, the Plan, and the Prospectus for the
Plan, and I agree to conform to all terms and conditions of this Award and the
Plan.

 

 

   

 

Name     Date:

 

   

 

Signature     Address

 

5